                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )     Case No. 1:20-cv-03538 - GLR
                                                     )
RAGINGBULL.COM, LLC f/k/a                            )
LIGHTHOUSE MEDIA LLC, et al.,                        )
                                                     )
               Defendants.                           )
                                                     )

   UNOPPOSED MOTION TO PERMIT RAGING BULL TO MOVE INTO PHASE 2
    OPERATIONS UNDER THE BUSINESS PLAN AND MARCH 26, 2021 ORDER
       Defendants RagingBull.com, LLC, Jeffrey M. Bishop, and Jason Bond, (collectively,

“Raging Bull”) respectfully submit this motion to permit Raging Bull to move into Phase 2

operations under Raging Bull’s Business Plan (ECF No. 117) and the Court’s March 26, 2021

Order (“March 26 Order”) (ECF No. 214). Plaintiff Federal Trade Commission (“Plaintiff”) does

not object to the relief sought in this Motion.

       1.      Raging Bull has been working through Phase 1 of its Business Plan, which Raging

Bull submitted to the Court on February 19, 2021 (Dkt. No. 177) and which the Court incorporated

into the March 26 Order (Dkt. No. 214) governing the resumption of Raging Bull’s business

operations.

       2.      Affiliated Monitors, Inc. (the “Monitor”) was appointed as compliance monitor in

part to ensure Raging Bull’s compliance with the March 26 Order. (Dkt. No. 214.)

       3.      As a requirement for Raging Bull to move to Phase 2 of its Business Plan, the

Monitor must first certify in a written report filed with the Court that Raging Bull has satisfactorily
completed the requirements contained in Phase 1 of the Business Plan and is in compliance with

the March 26 Order. (ECF. No. 177 at 12; ECF. No. 214 at 11.)

       4.      In accordance with its duties under the Business Plan and the March 26 Order, on

June 25, 2021, the Monitor filed its Second Report in which the Monitor “certifie[d] … that Raging

Bull … [has] substantially complied with the [March 26] Order and completed the Phase 1

requirements under the Business Plan.” (ECF No. 248 at 51.)

       5.      The Monitor made its certification “[b]ased on the monitoring and auditing

described in [the] Second Report” and “with the knowledge that under both the [March 26] Order

and the Business Plan, continued monitoring of the Company is mandated” (Id.) The Second

Report contains a detailed analysis of Raging Bull’s efforts to fulfill the Phase 1 requirements of

the Business Plan and the Monitor’s efforts in monitoring and auditing those efforts.

       6.      Given the Monitor’s certification in its Second Report that Raging Bull has

substantially complied with the March 26 Order and completed the Phase 1 requirements under

the Business Plan, Raging Bull respectfully requests that the Court approve the Monitor’s

certification and issue an order permitting Raging Bull to move into Phase 2 operations as fully

delineated in the Business Plan.

       7.      Raging Bull respectfully submits that time is of the essence in obtaining Court

approval to begin Phase 2 operations. Since the Court’s March 26 Order, Raging Bull has been

establishing and supporting Phase 1 operations, including payments to the Monitor, payments of

customer refunds, and restarting services and repairing relationships and systems which lapsed or

were negatively impacted during the temporary receivership, without any incoming revenue. It is

only in Phase 2 that Raging Bull will be permitted to bring in new revenue, which is essential to

the survival of the company.




                                                2
       8.      Undersigned Raging Bull counsel informed Plaintiff’s counsel of this Motion.

Plaintiff’s counsel states that Plaintiff’s position is as follows: “Given the particular requirements

of Phase 1 and the information that has been provided to the FTC from Raging Bull’s counsel and

the Compliance Monitor, the FTC does not object to Raging Bull’s motion to enter Phase 2.”

       WHEREFORE, Raging Bull respectfully requests that the Court enter an Order permitting

Raging Bull to move into Phase 2 operations under the Business Plan and the March 26 Order.

Dated: June 29, 2021                                  Respectfully submitted,


                                                      RagingBull.com, LLC, Jeffrey M. Bishop,
                                                      and Jason Bond

                                                      By: /s/ Brett M. Doran
                                                      David G. Barger (DCB# 469095)
                                                      Greenberg Traurig LLP
                                                      1750 Tysons Blvd, Suite 1200
                                                      McLean, VA 22102
                                                      Tel: (703) 749-1300
                                                      Email: bargerd@gtlaw.com


                                                      Andrew G. Berg (admitted pro hac vice)
                                                      2101 L Street, N.W.
                                                      Suite 1000
                                                      Washington DC 20037
                                                      Tel: (202) 331- 3100
                                                      Email: berga@gtlaw.com

                                                      Miriam G. Bahcall (admitted pro hac vice)
                                                      Brett M. Doran (admitted pro hac vice)
                                                      Greenberg Traurig, LLP
                                                      77 West Wacker Drive
                                                      Suite 3100
                                                      Chicago, IL 60601
                                                      Tel: (312) 476-5135
                                                      Email: bahcallm@gtlaw.com
                                                      Email: doranb@gtlaw.com




                                                  3
                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 29th day of June 2021 a true and accurate copy of the

foregoing Unopposed Motion to Permit Raging Bull to Move into Phase 2 Operations Under the

Business Plan and March 26, 2021 Order, was properly served on all parties through the ECF

system.



                                                /s/ Brett M. Doran
